DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-18, and the species of benzylamine in the reply filed on 12/21/2021 is acknowledged.

Claim Status
The amendment of 12/21/2021 has been entered. Claims 1-20 are pending in this US patent application. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims 1-18 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 12/28/2020 has been received and considered.


	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by a copy of each struck-through reference.

Drawings
The drawings are objected to because the text in Figures 3 and 13 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

The drawings are further objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Allowable Subject Matter
	Claims 8-9 are allowable in light of Applicant’s elected species, benzylamine. As such, the Examiner has selected another species from the genus of “small molecule comprising a functional group that provides hydrogen bonding” as recited in claim 8 for examination. The Examiner has selected amino acids as the small molecules comprising a functional group that provides hydrogen bonding. In light of the Examiner’s selection, claim 9 is withdrawn from examination at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2010/087912 filed by Prestwich et al., published 08/05/2010, in view of Gaudet et al., Biointerphases 7: 25 (2012).

Prestwich teaches composites useful in tissue and organ engineering (see entire document, including page 2, line 19). The composites contain a macromolecule, which can be hyaluronic acid (page 8, lines 10-21; page 9, lines 3-20). The macromolecule can be chemically modified so that at least one thiol group is present (page 9, lines 24-25; cf. claim 1 [“…thiolated hyaluronic acid”]). The macromolecule can also be a collagen derivative (page 9, lines 21-23; cf. claim 1). The composites can contain live cells (page 14, lines 9-20; cf. claim 12). The composites can be used in tissue engineering through bioprinting (page 16, lines 26-28). The cell-containing composites in the bio-ink can also contain ECM proteins, such as collagen, fibronectin, and laminin, and growth factors (page 19, lines 12-24; cf. claims 1, 10-11, and 14). In a particular embodiment, a 2.5% (w/v) aqueous solution of thiolated hyaluronic acid at pH 7.45 was mixed with another macromolecule in a 3:1 ratio to form composites (page 22, lines 12-20; cf. claims 1-2 and 4-5; the Examiner notes that, if a 2.5% hyaluronic acid solution is then mixed with another solution at a 3:1 ratio, the amount of hyaluronic acid in the 

However, Prestwich does not teach that the collagen in the bio-ink is methacrylated collagen as recited in instant claim 1. 

	Gaudet teaches that the addition of methacrylate groups to collagen allows for the control of the material properties of the collagen through photocrosslinking, improving its utility as a scaffold for tissue engineering (see entire document, including page 1, left column, paragraph 1; cf. claim 1). The photocrosslinking is performed using a photoinitiator solution (page 2, right column, paragraph 2; cf. claim 14).

While Prestwich does not teach that the collagen in the bio-ink is methacrylated collagen as recited in instant claim 1, it would have been obvious to one of ordinary skill in the art to use methacrylated collagen in the composition of Prestwich because Prestwich teaches that collagen derivatives can be included in the composition and because Gaudet teaches that methacrylated collagen can be photocrosslinked to 
Prestwich and Gaudet do not teach the amount of collagen in the composition as recited in instant claim 3, the ratio of thiolated hyaluronic acid to methacrylated collagen as recited in instant claim 4, the number of methacrylate and thiol groups as recited in claim 7, or the relation between the elastic modulus and loss modulus as recited in instant claim 18. However, the concentrations of ingredients in the composition and the density of crosslinkable groups on macromolecules in a composition, all of which will affect the mechanical properties of the composition such as elastic/loss moduli, would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of thiolated hyaluronic acid, methacrylated collagen, and crosslinking moieties because these concentrations are art-recognized, result-effective variables known to have affect the mechanical properties 
Therefore, claims 1-8, 10-15, and 17-18 are rendered obvious by Prestwich in view of Gaudet and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-7, 10, 12-13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 11213608. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions of ‘608 contain gelatin nanoparticles in addition to the water, thiolated hyaluronic acid, and methacrylated collagen recited in the instant claims. Please note that the gelatin of ‘608 is a protein as recited in instant claim 10. While the amounts recited in instant claims 2-4 and 7 are not recited in the claims of ‘608, the instantly claimed amounts would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of thiolated hyaluronic acid, methacrylated collagen, and crosslinking moieties because these concentrations are art-recognized, result-effective variables known to have affect the mechanical properties of the hydrogel, which would .
Therefore, claims 1-7, 10, 12-13, and 15-18 are ‘anticipated’ or ‘rendered obvious’ by the claims of ‘608 and are rejected on the ground of nonstatutory double patenting.

Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 11213608 in view of international patent application WO 2010/087912 filed by Prestwich et al., published 08/05/2010. 

As discussed above, claims 1-7, 10, 12-13, and 15-18 are rejected over the cited claims of ‘608. However, the claims of ‘608 do not teach the inclusion of amino acids, fibronectin and/or laminin, or growth factors as recited in instant claims 8, 11, and 14.

While the claims of ‘608 do not teach the inclusion of amino acids, fibronectin and/or laminin, or growth factors as recited in instant claims 8, 11, and 14, it would have been obvious to one of ordinary skill in the art to do so because Prestwich teaches that these elements can be added to compositions comprising thiolated hyaluronic acid, collagen derivatives, and live cells for the improved culture of the cells (see detailed discussion of the Prestwich reference above under Claim Rejections – 35 USC 103). One of ordinary skill in the art would have a reasonable expectation that using the culture medium containing amino acids, fibronectin/laminin, and growth factors 
Therefore, claims 1-8 and 10-18 are ‘rendered obvious’ by the claims of ‘608 in view of Prestwich and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/24/2022